Title: From George Washington to Clement Biddle, 11 April 1788
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 11th Apl 1788

I have recd your favor of the 31st Ulto enclosing a letter & some seeds from Mr Peters, and will thank you to send me, by the first Vessel bound this way, a good Wheat-fan (if there have been any late improvements on the common sort, which have been found useful, I shall prefer one with such improvements)—and a steel-plated Whip-saw of the best kind, seven & an half feet long; if you are not a competent judge yourself of

the quality of the saw, I will thank you to get somebody to chuse one who is, as I wish it to be free from flaws & good in every respect.
You will oblige me by conveying the enclosed letter to Mr Peters by the first good opportunity. I am, Dear Sir, Yr most Obedt Hble Servt

Go: Washington

